Title: To George Washington from William Marshall, 9 November 1790
From: Marshall, William
To: Washington, George



King William [Va.] Novr 9th 1790

I have been inform’d, Sir, that you have a tract of Land, in Gloucester County, consisting of about 400 acres in the neighbourhood of Mr Phil: Tabb, which you are inclin’d to dispose of: shou’d you be in the same sentiment at this period & the terms are such as cou’d be mutually accommodating, I cou’d wish to purchase it: The more distant the payments cou’d be postpon’d the more agreeable it wou’d be to me, as neither myself or the general bulk of people abound in money at this Juncture: annual payments wou’d be most agreeable for me, but if convenient I cou’d wish the money to be receiv’d by you at any time, with a discount or a transfer of Bond with my endorsement. The security I shou’d offer you for the Land wou’d be a mortgage of it.
I beg to know your lowest terms & conditions of Sale & some given time for my answer—Any letter you may think proper to address to me on this subject will come regularly to hand, if directed to the care of Mr Robert Johnstone Mercht Hanr Town, Hanr County. I am, Sir, with the highest veneration & respect Your most obedient & most humble servant

Wm Marshall

